Case 1-17-45570-nhl   Doc 176   Filed 08/20/19   Entered 08/20/19 17:53:24




                                                 Allen G. Kadish
                                                 630 Third Ave.
                                                 New York, NY 10017
                                                          2235315
                                                     (212) 682-4940
          Case 1-17-45570-nhl             Doc 176     Filed 08/20/19         Entered 08/20/19 17:53:24

MONTHLY OPERATING REPORT -                                                                    ATTACHMENT NO. 2
POST CONFIRMATION

                              CHAPTER 11 POST-CONFIRMATION
                          SCHEDULE OF RECEIPTS AND DISBURSEMENTS

Case Name:      Voras Enterprise Inc.

Case Number: 17-45570 (NHL)

Date of Plan Co 2-May-19


              All items must be answered. Any which do not apply should be answered “none” or “N/A”.


                                                                     Monthly         Post Confirmation Total
1.   CASH (Beginning of Period)                          $              192,227.70 $


2.   INCOME or RECEIPTS during the Period                $                483,695.26 $


3.   DISBURSEMENTS
     a.   Operating Expenses (Fees/Taxes):
          (i)   U.S. Trustee Quarterly Fees              $                  2,277.23 $
          (ii)  Federal Taxes
          (iii) State Taxes
          (iv) Other Taxes

     b.   All Other Operating Expenses:                  $                 97,449.20 $

     c.   Plan Payments:*
          (i)   Administrative Claims                    $                             $
          (ii)  Class One
          (iii) Class Two
          (iv) Class Three
          (v)   Class Four
                (Attach additional pages as needed)          Please refer to the S&U
     Total Disbursements (Operating & Plan)              $                             $


1.   CASH (End of Period)                                $                578,473.76 $

* This includes any and all disbursements made under the plan of reorganization or in the ordinary course
   of the reorganized debtor's post-confirmation business, whether the disbursements are made
   through a trust, by a third party, or by the reorganized debtor.
         Case 1-17-45570-nhl          Doc 176       Filed 08/20/19      Entered 08/20/19 17:53:24

MONTHLY OPERATING REPORT -                                                              ATTACHMENT NO. 3
POST CONFIRMATION

                                  CHAPTER 11 POST-CONFIRMATION
                                  BANK ACCOUNT RECONCILIATIONS


Bank Account Information
                                               Account           Account           Account    Account
                                               #1                #2                #3         #4
Name of Bank:                                  Capital One       Capital One
Account Number:                                           5315           3723
Purpose of Account (Operating/Payroll/Tax)     Operating Acct. Utility Acct.
Type of Account (e.g. checking)                Checking          Checking


1. Balance per Bank Statement                   $   578,473.76   $     1,000.00
2. ADD: Deposits not credited                   $            -   $             -
3. SUBTRACT: Outstanding Checks                 $    12,579.24   $             -
4. Other Reconciling Items
5. Month End Balance (Must Agree with Books) $      565,894.52   $     1,000.00


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information

                                               Date of           Type of           Purchase   Current
Bank / Account Name / Number                   Purchase          Instrument        Price      Value




Note: Attach copy of each investment account statement.
            Case 1-17-45570-nhl                    Doc 176          Filed 08/20/19              Entered 08/20/19 17:53:24

MONTHLY OPERATING REPORT -                                                                                              ATTACHMENT NO. 4
POST CONFIRMATION

CHAPTER 11 POST-CONFIRMATION
CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank
Account Number
Purpose of Account (Operating/Payroll/Personal)
Type of Account (e.g., Checking)

Check      Date of
Number     Transaction       Payee                                        Purpose or Description                                  Amount




                             PLEASE SEE BANK STATEMENT AND RECONCILIATION
                                                    AND
                                      PLEASE SEE CLOSING STATEMENT




                                                                                                                    TOTAL         $

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                Case 1-17-45570-nhl                            Doc 176               Filed 08/20/19              Entered 08/20/19 17:53:24

MONTHLY OPERATING REPORT -                                                                                                                           ATTACHMENT NO. 1
POST CONFIRMATION




QUESTIONNAIRE
                                                                                                                              YES*         NO
1.     Have any assets been sold or transferred outside the normal course of business, or outside                                                X
       the Plan of Reorganization during this reporting period?
2.     Are any post-confirmation sales or payroll taxes past due?                                                                                X

3.     Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?                                                      X

4.     Is the Debtor current on all post-confirmation plan payments?                                                                             X



               *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




INSURANCE INFORMATION
                                                                                                                              YES          NO*
1.     Are real and personal property, vehicle/auto, general liability, fire, theft, worker's                                       X
       compensation, and other necessary insurance coverages in effect?
2.     Are all premium payments current?                                                                                            X

               *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




CONFIRMATION OF INSURANCE
                                                                                                                              Payment Amount            Delinquency
                       TYPE of POLICY          and                CARRIER                           Period of Coverage        and Frequency             Amount
       Liability Endurance American Insurance Company                                                 4/20/2019 - 4/20/2020      $5,635.78 per month          $0




                       DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:
The Effective Date of the Plan, sale of the building and distributions to creditors occurred on June 27, 2019.




     Estimated Date of Filing the Application for Final Decree: ____________________
                   Case 1-17-45570-nhl                     Doc 176     Filed 08/20/19      Entered 08/20/19 17:53:24




       VORAS ENTERPRISE INC.                                                       Speak to a dedicated business solutions expert
                                                                                   at 1-888-755-2172 — a one-stop number for
       DEBTOR-IN-POSSESSION CASE NO. 17-45570                                      both your business and personal needs.
       132 RALPH AVE
       BROOKLYN NY 11233




ACCOUNT SUMMARY                             FOR PERIOD JULY 01, 2019 - JULY 31, 2019



Previous Balance 06/30/19                               $192,227.70          Number of Days in Cycle                                 31
4 Deposits/Credits                                      $483,695.26          Minimum Balance This Cycle                     $192,227.70
10 Checks/Debits                                        ($97,449.20)         Average Collected Balance                      $620,524.89
Service Charges                                                $0.00
Ending Balance 07/31/19                                 $578,473.76

ACCOUNT DETAIL                     FOR PERIOD JULY 01, 2019            - JULY 31, 2019


Date             Description                                            Deposits/Credits    Withdrawals/Debits         Resulting Balance
07/01      Customer Deposit                                                 $249,943.48                                       $442,171.18
07/01      Wire transfer deposit SPERBER DENENBER                           $215,600.96                                       $657,772.14
           G & KAHAN 070119 USD2423615362
07/01      Wire transfer fee SPERBER DENENBER G &                                                           $15.00            $657,757.14
           KAHAN 070119
07/02      Check       201                                                                              $1,014.70             $656,742.44
07/09      Customer Deposit                                                    $2,610.56                                      $659,353.00
07/10      Check       202                                                                                $500.00             $658,853.00
07/11      Check       199                                                                                $650.85             $658,202.15
07/12      Customer Deposit                                                  $15,540.26                                       $673,742.41
07/15      Check       202                                                                             $30,000.00             $643,742.41
07/16      ACH Withdrawal OPTIMUM 7836                                                                    $266.80             $643,475.61
           CABLE PMNT 071619 V TERPRISE INC
           93395401
07/18      ACH Withdrawal CON ED OF NY INTELL                                                           $3,289.16             $640,186.45
           CK 071819 VORAS ENTERPRISE INC.D
           ***********0053
07/22      Check       205                                                                             $60,000.00             $580,186.45




                                                          Thank you for banking with us.                                     PAGE 1 OF 4

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
                   Case 1-17-45570-nhl                     Doc 176     Filed 08/20/19        Entered 08/20/19 17:53:24




 VORAS ENTERPRISE INC.
 DEBTOR-IN-POSSESSION CASE NO. 17-45570

 ACCOUNT DETAIL                      CONTINUED FOR PERIOD JULY 01, 2019              - JULY 31, 2019
 Date             Description                                             Deposits/Credits     Withdrawals/Debits       Resulting Balance
 07/24      ACH Withdrawal NATIONAL GRID NY                                                                   $86.31         $580,100.14
            UTILITYPAY 072419 voras enterprise
            00253013535
 07/26      Check    203                                                                                  $1,626.38          $578,473.76
 Total                                                                         $483,695.26               $97,449.20
 .....



             * designates gap in check sequence
 Check No.         Date                   Amount          Check No.    Date           Amount      Check No.     Date             Amount
 199               07/11                  $650.85         202          07/10          $500.00     203           07/26         $1,626.38
 201*              07/02                $1,014.70         202*         07/15       $30,000.00     205*          07/22        $60,000.00




                                                                                                                            PAGE 3 OF 4

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
            Case 1-17-45570-nhl              Doc 176          Filed 08/20/19              Entered 08/20/19 17:53:24



                                          Voras Bank Acct.- Capital One                                                          8/15/2019


                                           Bank Reconciliation Report
                                                      7/31/2019
                                                                5315

                                           Posted by: ebrown on 8/15/2019



Balance Per Bank Statement as of 7/31/2019                                                                578,473.76
Outstanding Checks

Check Date                  Check Number      Payee                                                           Amount
1/18/2019                          173        54605 - Falcon Power Installers Corp.                          3,650.00
2/5/2019                           176        spice - Spice Isle Communication                               1,050.00
6/12/2019                          197        nebhdco - NEBHDCo                                              3,859.69
7/30/2019                     215838318       coned - ConEdison                                              4,019.55
Less:              Outstanding Checks                                                                      12,579.24
                   Reconciled Bank Balance                                                                565,894.52



Balance per GL as of 7/31/2019                                                                            565,894.52
                   Reconciled Balance Per G/L                                                             565,894.52


Difference         (Reconciled Bank Balance And Reconciled Balance Per G/L)                                        0.00




Cleared Items:


Cleared Checks

Date               Tran #                     Notes                                              Amount            Date Cleared
6/18/2019                         199         ustrustee - office of the U S Trustee                       650.85          7/31/2019
6/26/2019                         201         hdaley - Henry Daley (Marhsal, city of New York)        1,014.70            7/31/2019
7/10/2019                         202         steven - Steven Weinreb                                     500.00          7/31/2019
7/12/2019                         202         equicap - Mortgage Equicap LLC                         30,000.00            7/31/2019
7/15/2019                        71619        cable - Cablevision                                         266.80          7/31/2019
7/18/2019                         203         ustrustee - office of the U S Trustee                   1,626.38            7/31/2019
7/18/2019                        71819        coned - ConEdison                                       3,289.16            7/31/2019
7/18/2019                        71819        ngrid - National Grid                                        86.31          7/31/2019
7/19/2019                         205         payroll - NEBHDCo-Payroll-Janitorial Fees              60,000.00            7/31/2019
Total Cleared Checks                                                                                97,434.20
Cleared Deposits

Date               Tran #                     Notes                                              Amount            Date Cleared
7/12/2019                         48                                                                 15,540.26            7/31/2019
Total Cleared Deposits                                                                              15,540.26
Cleared Other Items

Date               Tran #                     Notes                                              Amount            Date Cleared
7/1/2019                     JE 29725         Sperber Denenber Kahan                                465,544.44            7/31/2019
7/1/2019                     JE 29726         Sperber Denenber Kahan-Fee                                  -15.00          7/31/2019
7/9/2019                     JE 29724         Closing of Tax Lien                                     2,610.56            7/31/2019
Total Cleared Other Items                                                                          468,140.00
                   Case 1-17-45570-nhl                     Doc 176      Filed 08/20/19      Entered 08/20/19 17:53:24




        VORAS ENTERPRISE INC.
        UTILITY DEBTOR-IN-POSSESSION                                                Speak to a dedicated business solutions expert
                                                                                    at 1-888-755-2172 — a one-stop number for
        CASE NO. 17-45570                                                           both your business and personal needs.
        132 RALPH AVE
        BROOKLYN NY 11233




ACCOUNT SUMMARY                             FOR PERIOD JULY 01, 2019 - JULY 31, 2019



Previous Balance 06/30/19                                   $1,000.00         Number of Days in Cycle                                  31
0 Deposits/Credits                                              $0.00         Minimum Balance This Cycle                        $1,000.00
0 Checks/Debits                                                 $0.00         Average Collected Balance                         $1,000.00
Service Charges                                                 $0.00
Ending Balance 07/31/19                                     $1,000.00

ACCOUNT DETAIL                     FOR PERIOD JULY 01, 2019             - JULY 31, 2019


Date             Description                                             Deposits/Credits    Withdrawals/Debits         Resulting Balance
07/01                                                                                                                                $1,000.00


             No Account Activity this Statement Period

07/31                                                                                                                                $1,000.00

Total                                                                               $0.00                     $0.00
No Items Processed
.....




                                                          Thank you for banking with us.                                      PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
            Case 1-17-45570-nhl             Doc 176        Filed 08/20/19   Entered 08/20/19 17:53:24



                               Voras Bank Account - Capital One
                                  Bank Reconciliation Report
                                           7/31/2019
                                    Acc# '            3723

Opening Book Balance                                                    $     1,000.00




Deposits                                                                           -


Disbursements                                                                      -


Book Balance                                                            $     1,000.00



Outstanding Checks                                                -


Total Outstanding Checks                                                           -

Deposit in Transit                                                                 -




Adjusted Book Balance                                                   $     1,000.00



Bank Balance-7/31/2019                                                        1,000.00


Differnce (Reconciled Bank Balance and Book Balance)                               -
